Exhibit Thermo Fisher Scientific Inc. Amended and Restated 2005 Deferred Compensation Plan Effective Date January 1, 2009 Thermo Fisher Scientific Inc. Amended and Restated 2005 Deferred Compensation Plan Article I Establishment and Purpose 1 Article II Definitions1 Article III Eligibility andParticipation 8 Article IV Deferrals 8 Article V Company Contributions11 Article VI Benefits 11 Article VII Modifications to Payment Schedules 15 Article VIII Valuation of Account Balances; Investments16 Article IX Administration17 Article X Amendment and Termination19 Article XI Informal Funding 19 ARticle XII Claims20 Article XIII General Provisions 26 Thermo Fisher Scientific Inc. Amended and Restated 2005 Deferred Compensation Plan Article I Establishment and Purpose Thermo Fisher Scientific Inc. (the “Company”) hereby amends and restates the Thermo
